Citation Nr: 9920709	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a tooth extraction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to January 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1995 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for residuals of tooth 
number 17 extraction, and assigned a noncompensable 
evaluation thereto.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board in November 1998, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends that symptomatology, as a result of her 
service-connected residuals of tooth extraction, is more 
severe than currently evaluated.  She alleges that the whole 
left side of her face is numb and that she has problems 
chewing.  

Service dental records reveal that the veteran had the number 
17 tooth extracted in November 1992, and thereafter had 
complaints of pain and numbness on the left side of the face.  

VA treatment notes from February 1993 noted complaints of 
numbness and pain on the left side of the jaw.  An April 1993 
treatment note also revealed complaints of numbness in the 
area of the extraction.  

The report from a VA examination, conducted in May 1995, 
essentially noted no jaw problems from an orthopedic 
viewpoint, with the jaws showing no limitation of motion and 
no bony deformities or bone and tissue loss.  The complaints 
reported were that her left lower lip, chin and jaw were 
numb.   X-ray findings from May 1995 did reveal a moderate 
lesion of the cyst and impacted tooth, in the extraction area 
consistent with the bony fill and healing of a cyst of that 
size.  The diagnoses rendered were status post surgical 
removal of impacted tooth #17 with follicular cyst and 
subjective paresthesia of the left inferior alveolar nerve 
branch of the trigeminal nerve secondary to number 1.

VA medical records submitted by the veteran included 
treatment notes from February 1998 which revealed a white 
lesion on the inside of the left cheek due to biting, and 
noted a history of nerve injury.  A similar lesion was noted 
on the right side.  

On the occasion of a hearing on appeal in November 1998, the 
veteran testified that she has trouble chewing due to the 
numbness.  She testified that the numbness has caused a 
lesion on the inside of her mouth from biting down on the 
inside.  She also testified that she has headaches that she 
believed were due to her cranial nerve paresthesia.  

Upon review of the evidence, the Board finds that further 
development regarding this matter is warranted.  
Specifically, it appears that  the VA examination conducted 
in May 1995 did not include any neurological evaluation to 
determine the extent of nerve damage to corroborate the 
veteran's subjective complaints of numbness.  Furthermore, 
the veteran has raised allegations that she suffers from 
headaches as a result of this dental trauma, and has 
submitted medical evidence showing a lesion on the inside of 
her cheek which may be a residual of the nerve damage.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  However, a separate 
rating may be indicated for different manifestations of the 
same injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other [] conditions," and such combined 
ratings do not constitute pyramiding prohibited by 38 C.F.R. 
Part 4, § 4.14 (1997).  Esteban v. Brown, 6 Vet.App. 259, 262 
(1994).  To the extent that the veteran has alleged some 
symptomatology, which may be different manifestations of the 
dental injury, separate ratings may be indicated in this 
case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
dental problems or facial numbness 
complaints, not already associated with 
the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter the veteran should be 
scheduled for VA dental and neurological 
examination(s) to ascertain the severity 
of her service-connected residuals of the 
tooth extraction, to include nerve 
paresthesia.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner(s) should 
express an opinion as to the extent of 
her complaints as they relate to her 
inservice dental trauma.  The examiner(s) 
should present all findings and opinions 
and the reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination(s) report.

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
(compensable) rating for residuals of 
extraction of tooth number 17.  To this 
end, the RO should consider the 
applicability of Esteban, supra (1994).  
In the event that the benefit sought is 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested case development. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







